Original order herein further modified by striking out the provision for “ examination and inspection ” by the plaintiff of the books and papers of the defendant and providing therein that said books and papers may be used only in connection with the oral examination of the officers as provided by subdivision 7 of section 872 of the Code of Civil Procedure (See Harby Steamship Co., Inc., v. Staten Island Shipbuilding Co., 189 App. Div. 769); also by providing therein that such examination of the officers named and of books and papers be limited to the question of the cost to the defendant of manufacturing paper and pulp board and the items which enter into such costs. (See Bamberger v. Cooke, 181 App. Div. 805); and as so modified the order is affirmed, without costs of this appeal to either party. All concur.